Citation Nr: 0801769	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1949 to April 
1954.  The appellant is the deceased veteran's wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the RO.

The appellant requested a hearing before a Veterans Law Judge 
at the Board in Washington, DC in her September 2005 
Substantive Appeal.  She withdrew her request in January 
2006.  See 38 C.F.R. § 20.702(e) (2007).

  
FINDINGS OF FACT

1.  The veteran died in February 2004 as the result of 
pneumonia and severe chronic obstructive pulmonary disease 
(COPD).

2.  Pneumonia and COPD were not present until many years 
after service.

3.  At the time of the veteran's death, service connection 
was in effect for osteoporosis of the lumbar spine, 
osteomyelitis of the left tibia, gunshot wound to the left 
tibia, pes planus, scar left lower leg, and donor site scars 
over both iliums.  

4.  A service-connected disability is not shown to have 
caused or materially contributed in producing or accelerating 
the veteran's death.




CONCLUSIONS OF LAW

1.  Neither pneumonia nor COPD was due to disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2007).

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a May 2004 letter.  By this letter, 
the RO also notified the appellant of exactly which portion 
of that evidence was to be provided by her and which portion 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
August 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
appellant of the evidence needed to substantiate her claim 
and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Board observes that the veteran died in February 2004.  
His death certificate lists pneumonia as the immediate cause 
of death and severe COPD as the underlying cause.  An autopsy 
was not performed.  

At the time of the veteran's death, service connection was in 
effect for osteoporosis of the lumbar spine (50%), 
osteomyelitis of the left tibia (20%), gunshot wound to the 
left tibia (10%), pes planus (10%), scar left lower leg 
(10%), and donor site scars over both iliums (non-
compensable).  The combined disability evaluation for the 
veteran's service-connected disabilities was 70 percent.  See 
38 C.F.R. § 4.25.  The veteran was also in receipt of a total 
rating based on individual unemployability.  See 38 C.F.R. § 
4.16.  Service connection was not in effect for pneumonia or 
COPD.

In reviewing the veteran's service treatment records (STRs) 
the Board notes that the veteran complained of difficulty 
with breathing in December 1950, May 1951 and September 1951.  
The May 1951 medical record indicated clinical right lower 
lobe pneumonia.  However, the corresponding chest x-ray was 
negative.  The September 1951 medical record indicated there 
was some atelectasis and perhaps bronchitis associated with 
either anesthesia or a medication prescribed to the veteran.  
His June 1952 separation and re-enlistment examination 
report, however, contains no notations indicating complaints 
or symptoms pertaining to difficulty breathing or any other 
disorders of the lung or chest, including pneumonia or COPD.  
As such, the veteran's bout with pneumonia in 1950 and 1951 
appears to have been acute and transitory in nature and to 
have completely resolved by the time of his re-enlistment in 
1952.  The Board notes that the STRs for the remainder of his 
service through April 1954 are entirely negative for any 
complaints or symptoms related to breathing or any other 
disorders of the lung or chest, including pneumonia or COPD.  
Indeed, an examination report conducted in April 1954 
clinically evaluated the veteran's lungs and chest as normal.

Subsequent to service, the veteran received treatment in both 
a private medical facility and a VA medical facility (VAMC) 
for his various disabilities, including pneumonia and severe 
COPD.  Hospital reports show that at the time of his death, 
the veteran was in severe respiratory distress.  None of 
these records, however, link the onset of pneumonia and COPD 
to events during service.

The appellant asserted that the veteran's pneumonia and 
severe COPD was caused by events of the veteran's active 
service in Korea.  However, the appellant has presented no 
medical evidence linking the veteran's pneumonia and COPD to 
his service, despite the fact that she was notified of the 
requirement of such evidence in the May 2004 "duty to 
assist" letter.  

The Board also points out that for a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  While 
the Board notes that the veteran was service-connected for 
multiple disabilities, in this case, the evidence simply does 
not suggest such a causal connection between his service-
connected disabilities and his pneumonia and severe COPD.

The Board notes that the veteran was seen during service with 
complaints of difficulty breathing.  Specifically, the May 
1951 medical record even indicated clinical right lower lobe 
pneumonia.  However, the condition is shown to have resolved 
without residual disability and the June 1952 separation 
examination contains no notations indicating complaints or 
symptoms pertaining to difficulty breathing or any other 
disorders of the lung or chest.  Subsequently, the first 
evidence of record of any lung disorder is an October 1987 VA 
treatment record, thirty years following his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  Without 
competent medical evidence linking the appearance of his lung 
disorder in 1987 to the pneumonia back in 1951, there is no 
basis for an award of service connection for the cause of the 
veteran's death therefor. 

While the Board is empathetic with the appellant in view of 
the death of the veteran, the Board may not go beyond the 
factual evidence presented in this instance to provide a 
favorable determination.  In various lay statements, 
including her June 2005 Notice of Disagreement, the appellant 
stated that prior to his entrance into active service the 
veteran was a healthy individual; but, during service his 
breathing problems began.  In this case, the appellant, as a 
layperson who has no apparent training in the field of 
medicine, has not been shown to be competent to provide an 
opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


